IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DALE LEE RAPER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1021

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 3, 2016.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Dale Lee Raper, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and OSTERHAUS, JJ., CONCUR.